AMENDMENT TO
INDEPENDENT DIRECTOR’S CONTRACT


THIS AMENDMENT (this “Amendment”) to the Independent Director’s Contract (as
defined hereinafter) is executed as of February 23, 2011 by and between Sutor
Technology Group Limited, a Nevada corporation (the “Company”), and Gerard
Pascale (the “Director”). Capitalized terms used herein without definition shall
have the meanings ascribed thereto in the Independent Director’s Contract
referred to below.


W I T N E S S E T H:




WHEREAS, the Company and the Director are parties to that certain Independent
Director’s Contract dated as of January 20, 2010 (the “Independent Director’s
Contract”);


WHEREAS, the Company and the Director wish to amend the Independent Director’s
Contract as set forth in this Amendment;


NOW, THEREFORE, for mutual consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
 
1.
Amendment to the Independent Director’s Contract

 
a. Section 2 of the Independent Director’s Contract shall be replaced in its
entirety with the following:
 
“The term of this Agreement shall commence as of the date hereof and shall
continue until the Director’s removal, resignation, or second anniversary of the
date hereof, whichever is earlier. The 24-month period ending on the second
anniversary date of the Director’s appointment is referred to herein as the
“Service Term.”
 
b. Section 3 of the Independent Director’s Contract shall be replaced in its
entirety with the following:
 
“For all services to be rendered by Director in any capacity hereunder, the
Company agrees to pay Director a fee of USD 55,000 in cash for each 12-month
period during the Service Term, paid quarterly.  In addition, the Company agrees
to grant the Director, on or around February 23, 2011, an option to purchase
5,000 shares of the Company’s common stock, par value $0.001 per share, with an
exercise price of $2.71 per share, which stock option shall vest one year after
grant and expire five years after grant and be subject to any other terms and
conditions consistent with the Sutor Technology Group Limited 2009 Equity
Incentive Plan.”
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Agreement Otherwise Unchanged

 
Except as herein provided, the Independent Director’s Contract shall remain
unchanged and in full force and effect, and each reference to “the Agreement”
and words of similar import in the Independent Director’s Contract, as amended
hereby, shall be a reference to the Independent Director’s Contract as amended
hereby and as the same may be further amended, supplemented and otherwise
modified and in effect from time to time.
 
 
3.
Governing Law.

 
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.
 
 
4.
Entire Agreement.

 
This Amendment along with the Independent Director’s Contract contain the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into this Amendment.
 
 
5.
Counterparts.

 
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
 
 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date herein above first written.





 
SUTOR TECHNOLOGY GROUP LIMITED
 
 
By: /s/ Lifang Chen
Name: Lifang Chen
Title:   CEO

 



 
DIRECTOR
 
Name: Gerard Pascale
 
Signature: /s/Gerard Pascale





 
3

--------------------------------------------------------------------------------

 

